J-A08021-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    EARL JOHN DWYER AND CHRISTINE              :   IN THE SUPERIOR COURT OF
    DWYER, HUSBAND AND WIFE                    :        PENNSYLVANIA
                                               :
                       Appellants              :
                                               :
                                               :
                v.                             :
                                               :
                                               :   No. 519 WDA 2021
    AMERIPRISE FINANCIAL, INC.,                :
    AMERIPRISE FINANCIAL SERVICES,             :
    INC., RIVERSOURCE LIFE                     :
    INSURANCE COMPANY, JAMES E.                :
    ANDERSON, JR., AND DUANE                   :
    DANIELS1                                   :

              Appeal from the Judgment Entered April 26, 2021
      In the Court of Common Pleas of Allegheny County Civil Division at
                           No(s): GD01-006612


BEFORE: BENDER, P.J.E., LAZARUS, J., and McCAFFERY, J.

MEMORANDUM BY LAZARUS, J.:                          FILED: July 8, 2022

       Earl John Dwyer and Christine Dwyer (h/w) (collectively, Plaintiffs)

appeal from the judgment, entered in their favor, on jury and non-jury

verdicts, in the amount of $244,172.57.2 After review, we affirm.

____________________________________________


1 On March 19, 2019, the parties stipulated and the court entered an order
decreeing that all claims against Defendant Duane Daniels were withdrawn
from the instant lawsuit.

2 Broken down, Plaintiffs were awarded a total of $244,172.57— $75,000.00
in punitive damages, $45,569.81, plus interest, on their Unfair Trade Practices
and Consumer Protection Law (UTPCPL) claim, and $123,602.76 in attorneys’
fees and costs.
J-A08021-22



        In August 1985, Plaintiffs purchased a $50,000.00 flexible, premium

adjustable whole life insurance policy3 (Policy) from Defendant, James

Anderson. Anderson, an American Express Financial Advisor (AEFA)4 and IDS

Life Insurance sales agent, completed the policy application and sold the policy

to Plaintiffs after being trained by Ameriprise. The parties used Ameriprise

forms in completing the insurance application. Plaintiffs’ premium was set at

$432/year, or $108/quarterly, with minimum monthly payments of $35.13.

The maturity date of the Policy was August 14, 2051, Earl Dwyer’s 95 th

birthday. The Policy had a $50,000 death benefit, with a guaranteed minimum

interest rate of 4.5% that was applied to the cash value of Policy; at the time

the Policy was issued, an interest rate of 9.5% was applied.          Anderson

allegedly led Plaintiffs to believe that their quarterly payments would remain

the same for the life of the Policy, no matter how interest rates varied.

        Universal Life policies permit the insured to adjust his or her premiums

and death benefits if the cash value is insufficient to cover the cost of the

policy, as these polices earn interest rates that vary depending on what the

insurance company is able to earn on the market. During the life of the current

Policy, the interest rate varied from 4.5% to 9.5%. Assuming that Plaintiffs


____________________________________________


3   These policies are known as “universal life” policies.

4AEFA was renamed Riversource Life Insurance Company. IDS Financial and
IDS Life were purchased by AEFA. IDS’s and AEFA’s names were ultimately
changed to Ameriprise, Inc.


                                           -2-
J-A08021-22



continued to pay their original premiums quarterly, the Policy would have

lapsed for insufficient funds in 2020, when Earl Dwyer was 64 years old.

       On April 4, 2001, Plaintiffs instituted the underlying action against

Appellees (Defendants) by filing a praecipe for a writ of summons. On August

23, 2007, Plaintiffs filed a complaint for negligent misrepresentation (Count

I), fraudulent misrepresentation (Count II), violation of the Unfair Trade

Practices and Consumer Protection Law (UTPCPL) (Count III), breach of

fiduciary duty (Count IV), and negligent supervision (Count V).      Plaintiffs’

claims were based on their allegation that Anderson led them to believe that

their quarterly payment would remain the same for the life of the policy. See

Plaintiffs’ Complaint, 8/23/07, at ¶ 69 (alleging Defendants employed

“deceptive sales practices” with regard to persons who purchased universal

life insurance policies “sold by American Express and IDS agents using

illustrations and policy information representing a planned premium to be paid

by the policy holder, without disclosing that the planned premium was less

than the premium amount necessary to keep the policy in force for the

duration of the contract”).         Plaintiffs sought damages in the amount of

$44,570.50, representing the return of their total premium payments of

$14,580.00,5 plus 6% interest.




____________________________________________


5At the time of trial, Plaintiffs had paid a total of $14,580.00 in premiums
over the approximately 35 years that the Policy had been in effect.


                                           -3-
J-A08021-22



       Prior to trial, the parties agreed that the issue of liability for the

negligent and fraudulent misrepresentation claims and the question of

whether Defendants’ conduct was outrageous, for purposes of awarding

punitive damages, would be submitted to the jury (Phase I/Liability Trial).

Then, assuming liability was found by the jury, the trial court would determine

compensatory (return of premium) damages, including whether there should

be a set-off for the benefit of the coverage Plaintiffs received over the years

that the Policy was in effect. If the jury determined that Defendants’ conduct

was outrageous, the jury would be given evidence of Defendants’ net worth

to aid them in determining what, if any, amount of punitive damages should

be awarded (Phase II/Punitive Damages Trial). Finally, based on the evidence

presented at the Liability Trial, the trial court would render a verdict on

Plaintiffs’ UTPCPL claim.

       A jury trial commenced on March 19, 2019. On March 25, 2019, the

jury returned a verdict6 in the Liability Phase in Plaintiffs’ favor on claims of

____________________________________________


6 The jury’s verdict slip contained the following questions, the first two of which
it answered in the affirmative:

       Question 1:

          Do you find that the Plaintiffs have proven by clear and
          convincing evidence that Defendants made a fraudulent
          misrepresentation of material fact to Plaintiffs upon which
          Plaintiffs justifiably relied to their financial harm?

       Question 2:



                                           -4-
J-A08021-22



fraudulent misrepresentation and negligent misrepresentation. Specifically,

the      jury   found     that     Defendants    made    intentional,   fraudulent

misrepresentations in the process of the sale of the Policy and that Plaintiffs

justifiably relied upon Defendants’ misrepresentations to their financial harm.

        The jury also found that Defendants acted outrageously, thus

warranting consideration of punitive damages. Prior to instructing the jury on

punitive damages, the court, without objection, precluded Plaintiffs’ counsel

from arguing anything in closing statements related to the design of the Policy.

See N.T. Jury Trial (Phase II), 3/25/21, at 1130-33.7 In addition, the court

instructed the jury to consider only the conduct of Anderson8 when it
____________________________________________


           Do you find that Plaintiffs have proven by a preponderance
           of the evidence that Defendants made a negligent
           misrepresentation of material fact to Plaintiffs upon which
           Plaintiffs justifiably relied to their financial harm?

        If you answered “Yes” to either Question 1 or Question 2, or both,
        proceed to Question 3.

        Question [3]:

        State the amount of punitive damages, if any, you award to
        Plaintiffs.

July Verdict, 8/17/22.

7 N.T. Jury Trial (Phase II), 3/26/21, at 1100 (“I’m not disputing that. . . . But
I don’t want to hear argument again about the [‘]corporation wrote this policy.
The corporation sold this policy.[’] That is not relevant. What’s relevant,
again, i[s] fraudulent and negligent misrepresentation by Mr. Anderson in the
sale of this insurance policy for which the corporation is responsible through
vicarious liability.”).
8   The court also issued a jury instruction to that effect.



                                           -5-
J-A08021-22



determined the amount of punitive damages.              The court also permitted

Plaintiffs to introduce evidence, in the form of Ameriprise’s and Riversource’s

annual reports/statements, to determine corporate net worth9 for the

calculation of punitive damages.           Ultimately, the jury awarded Plaintiffs

$75,000.00 in punitive damages.

        Nine months later, in December 2019, the trial court ruled in favor of

Plaintiffs on the UTPCPL10 claim, awarding them $45,569.81, plus interest, in

compensatory damages.11 The court did not include any “set-off” amount in

Plaintiffs’ award for Defendants providing insurance coverage (8/95-date of

verdict) or for the Policy’s cash value. Finally, the trial court declined to award

Plaintiffs remedial treble damages under the UTPCPL.

        In January 2020, Plaintiffs submitted a request for attorneys’ fees and

costs under the UTPCPL, in the amount of $170,383.76, based on an hourly

rate of $630.00 for Kenneth R. Behrend, Esquire, and $525.00 for his

associate, Kevin Miller, Esquire. See 73 P.S. § 201-9.2(a). After the parties’

briefed and argued the issue of counsel fees, the court applied the hourly rate

of $550.00 for Attorney Behrend and $400.00 for Attorney Miller, ultimately
____________________________________________



9 The documents showed that Ameriprise had a capital surplus of
$3,280,143,758.00.

10   73 P.S. 201-1-202-9.2.

11 To recover damages under the UTPCPL, a plaintiff must demonstrate “an
ascertainable loss as a result of the defendant’s prohibited action.” Richards
v. Ameriprise Fin. Inc., 152 A.3d 1027, 1034 (Pa. Super. 2016) (emphasis
in original) (Richards I).

                                           -6-
J-A08021-22



awarding Plaintiff $102,616.00 in attorneys’ fees attributable to the Behrend

Law Group, $18,040.00 in attorneys’ fees attributable to Keefe Law, LLC, and

$2,946.76 in costs outlaid by the Behrend Law Group—for a total award of

attorneys’ fees and costs in the amount of $123,175.57.

      On August 26, 2020, Plaintiffs filed a motion for post-trial relief; the

court denied the motion on April 15, 2021. Thereafter, Plaintiffs praecipied to

have the jury’s verdict reduced to judgment. On April 26, 2021, the court

entered judgment against Defendants in the amount of $244,172.57.

Plaintiffs filed a timely notice of appeal and court-ordered Pa.R.A.P. 1925(b)

concise statement of errors complained of on appeal. On appeal, Plaintiffs

raise the following issues for our consideration:

      (1)   The trial court erred because it ignored entitlement to
            damages where the court recognized the UTPCPL was
            intentionally violated, but refused to supplement the
            common law penal remedy with the statutory remedial
            remedy of treble damages.

      (2)   The trial court erred in concluding that the hourly market
            rate for attorneys in fee-shifting cases in Allegheny County
            had decreased in 2021, from that established for the county
            in 2018, where no compelling circumstances exist to support
            such a finding.

      (3)   The trial court erred in precluding, during the damages
            phase of trial, any argument or evidence related to punitive
            damages based upon Ameriprise’s direct liability where: (1)
            the amount awarded in punitive damages is insufficient to
            deter defendant corporations and other similarly situated
            corporations from future repeated misconduct; (2) the jury
            found Ameriprise’s conduct to be outrageous; (3) and
            Plaintiffs introduced evidence and made argument about the
            direct acts of Ameriprise in the liability phase of trial and
            Defendants failed to object.


                                     -7-
J-A08021-22



Appellants’ Brief, at 6 (reworded for clarity).

        Plaintiffs first contend that the trial court12 erred in failing to award

treble damages under the UTPCPL where Defendants were found to have

conducted fraudulent sales under the statute and where the award of punitive

damages was not sufficient punishment for Defendants’ conduct.                   We

disagree.

        “Aimed at preventing consumer fraud, the UTPCPL enables an individual

to institute a private action to recover damages for any ascertainable loss

caused by unfair or deceptive acts or business practices.” Lesoon v. Metro.

Life Ins. Co., 898 A.2d 620, 628 (Pa. Super. 2006). In addition to recovering

“actual” damages under the UTPCPL,

        [t]he court may, in its discretion, award [a plaintiff] up to three
        times the actual damages sustained, but not less than one
        hundred dollars ($100), and may provide such additional relief as
        it deems necessary or proper. The court may award to the
____________________________________________



12   An appellate court will review a trial court’s decision, in a non-jury trial:

        to determine whether the findings of the trial court are supported
        by competent evidence and whether the trial court committed
        error in any application of the law. The findings of fact of the trial
        judge must be given the same weight and effect on appeal as the
        verdict of a jury. We consider the evidence in the light most
        favorable to the verdict winner. We will reverse the trial court
        only if its findings of fact are not supported by competent evidence
        in the record or if its findings are premised on an error of law.
        However, where the issue . . . concerns a question of law, our
        scope of review is plenary.

Richards v. Ameriprise Fin., Inc., 217 A.3d 854, 862 (Pa. Super. 2019)
(Richards II).


                                           -8-
J-A08021-22


      plaintiff, in addition to other relief provided in this section, costs
      and reasonable attorney fees.

73 Pa.C.S.A. § 201-9.2(a). “These damages, although designed, in part, for

other more remedial purposes, do contain a deterrent, punitive element.”

Meyer v. Cmty. College of Beaver County, 93 A.3d 806, 815 (Pa. 2014).

See also Schwartz v. Rockey, 932 A.2d 885, 898 (Pa. 2007) (noting treble

damage provisions of UTPCPL are “a hybrid” with both punitive and remedial

aspects) (internal quotations and citations omitted).

      A trial court is “given broad discretion to determine whether to award

treble damages” where the UTPCPL has been violated. Johnson v. Hyundai

Motor Am., 698 A.2d 631, 639-40 (Pa. Super. 1997). “An abuse of discretion

may not be found merely because an appellate court might have reached a

different conclusion, but requires . . . manifest unreasonableness, or partiality,

prejudice, bias, or ill-will, or such lack of support so as to be clearly

erroneous.” Id. In Schwartz, supra, our Supreme Court stated:

      [T]he statute, on its plain terms, does not provide any standard
      pursuant to which a trial court may award treble damages. In
      construing its terms, we find particularly relevant the principles of
      statutory construction authorizing consideration of the occasion
      and necessity for the statute, the mischief to be remedied, the
      object to be attained, and the consequences of a particular
      interpretation. See 1 Pa.C.S. § 1921(c).

Schwartz, supra at 898.

      Here, the jury found that Defendants made fraudulent and negligent

misrepresentations to Plaintiffs in the process of selling them the Policy. While

the court declined to treble the actual damages in the case, it awarded

attorneys’ fees in excess of $123,000.00. In addition, the jury also awarded

                                      -9-
J-A08021-22



Plaintiffs a significant amount in punitive damages. The trial court found that

the overall award of damages, in addition to attorneys’ fees and costs, would

sufficiently punish and deter Defendants from committing similar conduct in

the future. Specifically, the court concluded:

      [T]he compensatory award of the return of the entire premiums
      paid, without set-off, at a rate of 6% interest[,] the $75,000 in
      punitive damages awarded by the jury[,] and attorneys’ fees that
      will subsequently be awarded [were] sufficient to compensate the
      Plaintiffs for the losses caused by the Defendants, and to punish
      and deter the Defendants from such similar future conduct.

Order, 12/18/19.

      In Dibish v. Ameriprise Fin., Inc., 134 A.3d 1079 (Pa. Super. 2016),

the plaintiff, who purchased a whole life insurance policy, was led to believe

that if she paid a set annual premium, she was guaranteed a $50,000 death

benefit until age ninety-nine. Id. at 1082. When plaintiff lived beyond her

life expectancy and was forced either to pay additional premiums or reduce

the policy death benefit due to insufficient funds, she commenced litigation

against Ameriprise and her insurance sales agent raising similar common law

claims of negligent and fraudulent misrepresentation and statutory violations

of the UTPCPL. Id. at 1083. Following trial, a judge ruled in favor of the

plaintiff on the UPTCPL claim, determined plaintiff’s actual damages to be

$5,000, and then doubled the award to $10,000 pursuant to section 201-9.2

of the UTPCPL. Id. at 1084. The court also awarded plaintiff $ 25,726.37 in

attorneys’ fees and costs. Id. On appeal, plaintiff raised the claim that the




                                    - 10 -
J-A08021-22



trial court abused its discretion by declining to award treble damages under

the UTPCPL. Id. On appeal, a panel of our Court astutely observed:

      The UTPCPL affords the trial court discretion to “award up to three
      times the actual damages sustained.” 73 P.S. § 201-9.2(a)
      (emphasis added). Thus, there is no obligation for a trial
      court to award treble damages and, quite to the contrary
      of [plaintiff]’s position, our Supreme Court has recognized
      that [a] trial court[’]s discretion to award treble damages
      must be tempered by the facts demonstrated.

Id. at 1091 (emphasis added and in original).

      Based upon the facts of this case and Dibish, we conclude that the trial

court’s order denying Plaintiffs’ request for treble damages was grounded in

rationality and does not “do violence to the intent and purpose of the

[]UTPCPL[].”   Appellants’ Brief, at 6; see also Schwartz, supra at 898

(“Appellate courts should review such decisions ‘for rationality, akin to

appellate review of the discretionary aspect of equitable awards.’”). As the

trial judge noted, Plaintiffs were adequately compensated for their losses and

the total award sufficiently punishes and deters Defendants from engaging in

similar conduct in the future. Accordingly, we find no abuse of discretion.

Johnson, supra.

      Plaintiffs next argue that the trial court erred in determining the hourly

market rate for attorneys in the case. Specifically, Plaintiffs believe that the

court abused its discretion when it did not adopt their proposed hourly rates

of $630 and $525 for Attorneys Behrend and Miller that were based on hourly

rates used by another Allegheny County judge in another case. Plaintiffs claim

that their proposed rates are consistent with counsels’ exhibit recording “the

                                     - 11 -
J-A08021-22



hours [Attorneys Behrend and Miller] spent [and] the items worked upon” in

this case. Plaintiffs’ Petition for Counsel Fees and Costs, 1/23/20, at 2.

      Under the UPTCPL, a court may award costs and reasonable attorneys’

fees to a successful plaintiff. See 73 P.S. 201.9-2(a). “[T]he determination

of a reasonable fee is an inherently case-specific endeavor.” Richards II,

supra at 870.

      Instantly, the trial court noted that

      Attorney Behrend has spent more than twenty years litigating a
      group of cases that involve the same defendant, with similarly
      situated plaintiffs, similar factual allegations[,] and similar
      tort/statutory claims. He has been awarded hourly rates that
      vary, and sometimes he has been denied attorneys’ fees
      altogether. He has been awarded a lower rate after he was
      awarded a higher rate.

Trial Court Opinion, 8/26/21, at 3-4. In considering the appropriate hourly

rate for Plaintiffs’ attorneys, the court looked to a 2017-2018 United States

Consumer Law Attorney Fee Survey Report listing a Pittsburgh attorney with

Attorney Behrend’s professional experience charging an hourly rate of

$400/hour and a New York or Chicago attorney with the same experience with

an hourly rate of $500/$531, respectively—all less than what the trial court

deemed Attorney Behrend’s hourly rate to be ($550) in the instant case. In

addition, because Attorney Behrend represented similarly situated plaintiffs

suing Ameriprise in 28 other cases, the skill, time, and labor he had to expend

on this case, with identical issues, was significantly minimized. Finally, the

court discounted “additional hours [listed in Plaintiffs’ amended invoice]

relating to matters [the court] believed were unnecessary, duplicitous [sic],

                                     - 12 -
J-A08021-22



or not related to the UTPCPL claim.” Trial Court Order, 8/13/20, at ¶4. See

Krishnan v. Cutler Group, Inc., 171 A.3d 856, 871 (Pa. Super. 2017) (“[I]n

awarding attorney[s’] fees under the UTPCPL[, a court] must . . . eliminate

from the award of attorney[s’] fees the efforts of counsel to recover on non-

UTPCPL theories.”) (citation omitted).

      Here, where there is record support for the court’s hourly rates and the

rates were more than reasonable, we find no abuse of discretion. See Hoy

v. Angelone, 720 A.2d, 745, 752 (Pa. 1998) (“We will not find an abuse of

discretion in the award of counsel fees ‘merely because we might have reached

a different conclusion.’”); see also Krebs v. United Refining Co. of

Pennsylvania, 893 A.2d 776, 790 (Pa. Super. 2006) (under UTPCPL’s fee-

shifting provisions, attorneys’ fees determined by “lodestar approach,” which

is product of “the number of hours reasonably expended on the litigation times

a reasonable hourly rate”) (emphasis added).

      In their final claim, Plaintiffs assert that the trial court erred in

precluding, during the damages phase of trial, any evidence related to punitive

damages based upon Ameriprise’s direct liability. Plaintiffs also aver that the

punitive damages award was insufficient “to punish and deter [D]efendants,

and others similarly situated, from repeating outrageous conduct” where the

$75,000 award is disproportionate to Ameriprise’s more than one-billion-dollar

net worth. Appellant’s Brief, at 7.

      “Assessment of punitive damages [is] proper when a person’s actions

are of such an outrageous nature as to demonstrate intentional, willful,

                                      - 13 -
J-A08021-22



wanton[,] or reckless conduct, and are awarded to punish that person for such

conduct.” SHV Coal, Inc. v. Continental Grain Co., 587 A.2d 702, 704 (Pa.

1991) (citations omitted). “The determination of whether a person’s actions

arise [to the level of] to outrageous conduct lies within the sound discretion

of the fact-finder and will not be disturbed by an appellate court so long as

that discretion has not been abused.” Id. at 705. In Pennsylvania, it has long

been held that the amount of punitive damages must bear a reasonable

relationship to the award of compensatory damages. Hughes v. Babcock,

37 A.2d 551 (Pa. 1944).

       Immediately before Phase II of trial (punitive damages), Defendants

argued that Plaintiffs’ cause of action related solely to the conduct of Anderson

and,   thus,   damages    should   only   be   assessed   with   regard   to   the

representations Anderson made to Plaintiffs prior to entering into the Policy.

Specifically, Defendants’ counsel argued:

       The point says you must decide whether punitive damages are to
       be assessed. It also says against each Defendant by that
       Defendant[’]s conduct alone. But again, I don’t think that, for the
       reasons we have already talked about, applies here.

       I think the jury needs to understand that the only conduct
       at issue is that of Mr. Anderson, and so they can award
       punitive damages against the company for his actions, but
       it has to be based on his actions.

N.T. Jury Trial (Phase II), 3/25/21, at 1096 (emphasis added); id., 3/26/21,

at 1105 (defense counsel stating “[T]here can only be damages for the

conduct that is subject to the underlying cause of action, which here, as Your

Honor has already recognized and has charged, is the conduct of Mr.

                                     - 14 -
J-A08021-22



Anderson.”); id., at 1099-1100 (defense counsel noting, “But this kind of

harkens back to a concern I had in the primary case, which is that there is no

evidence in this case, once again, of a fraudulent misrepresentation, negligent

misrepresentation, [or] fraud in the execution about the corporation’s

conduct. I understand they’re responsible for Mr. Anderson’s conduct.”).

      Plaintiffs incorrectly assert that the jury found Ameriprise directly liable

and that they were “precluded from arguing that the jury should consider

Ameriprise’s direct liability in determining the amount of punitive damages to

be awarded.” Appellants’ Brief, at 45. The jury’s verdict simply does not state

that it found Ameriprise directly liable; to say otherwise is to invite speculation

into the jury’s deliberative processes.        Moreover, in calculating punitive

damages, the court, over the objection of Defendants, allowed Plaintiffs to

introduce the 2018 Annual Report from Ameriprise and the Annual Report of

Riversource to aid in the jury’s assessment of corporate net worth. See id.

at 1104. See also Carlini v. Glenn O. Hawbaker, Inc., 219 A.3d 629, 640

(Pa. Super. 2019) (when punitive damages at issue in case, jury must consider

not only character of act underlying claim and harm suffered by plaintiff, but

also wealth of defendant; net worth, which signifies remainder after deduction

of liabilities from assets, is valid measure of defendant’s wealth).

      In his closing argument, Plaintiffs’ counsel argued that the punitive

damages award that the jury renders should “make[] the company stand up

and realize action has to be taken” and that “we have a corporation that,




                                      - 15 -
J-A08021-22



coming out of the annual statements . . . ha[s] a [capital] surplus [t]hat’s

$3,280,143,785.[00].” Id. at 1177-78. Plaintiff further stated in closing:

      So what are we talking about here? The focal point is Mr.
      Anderson’s conduct, yes. But how did he get to that conduct, and
      what is his inner relationship with the company? So, when the
      Judge is instructing us on the law he will be talking about
      Defendants plural, not solely Mr. Anderson. This isn’t
      something about what Mr. Anderson’s money may or may
      not be. What’s on the line here is a discussion about the
      corporation and its behaviors through its agent Mr.
      Anderson. The goals are of punishment and deterrence. Two
      parts. Punishment for what actually occurred and how it was
      handled. Then deterrence of the company itself for future
      conduct and any other so situated individuals or
      companies.

Id. at 1173-74 (emphasis added).

      Instantly, the trial judge charged the jury on punitive damages as

follows:

      So, under the law in Pennsylvania punitive damages may be
      awarded only if the Defendant’s conduct was malicious, wanton,
      willful, oppressive[,] or exhibited a reckless indifference to the
      rights of others.

      If you determine that an award of punitive damages is
      appropriate, in order to determine the amount of such damages
      you may consider any or all of the following factors.

           No. 1. The character of the Defendant’s act. If you will
           recall from yesterday we had the act involved Mr.
           Anderson’s conduct at or around the time of the sale of the
           policy.

           2. The nature or extent of the harm to the Plaintiffs that
           the Defendants caused or intended to cause.

           3. The wealth of the Defendants insofar as it is relevant in
           fixing an amount that will punish them and deter them and
           others from like conduct in the future.


                                      - 16 -
J-A08021-22


      So those are the three elements to consider.

      The amount of punitive damages awarded must not be the result
      of passion or prejudice against the Defendants on the part of the
      jury. The sole purpose of punitive damages is to punish any
      outrageous conduct you find to have been engaged in by the
      Defendants and to deter Defendants and others from similar
      acts.

Id. at 1180-82. Neither attorney objected to this charge. Id. at 1182 (“[The

Court:] So with that[,] anything else, counsel, before we send the jury out?

[Counsel for Defendants:]        No, Your Honor.   Thank you.    [Counsel for

Plaintiffs:] No, Your Honor, Thank you.”). The court further instructed the

jury that, “A principal is legally responsible for an employee’s wrongful

conduct. In this case[,] Ameriprise, the Ameriprise Defendants, admit that

James Anderson was its employee and that James Anderson’s conduct was

part of his job.” Id. at 1064.

      Here, the jury’s punitive damages’ award bore a reasonable relationship

(60%) to Plaintiffs’ compensatory damages. Hughes, supra. Moreover, the

jury properly considered the character of Anderson’s conduct, the harm

Plaintiffs suffered, and the net worth of the corporate defendant before coming

to its damages’ award. Carlini, supra. Under such facts, we conclude that

the court correctly determined that a new trial was not warranted on the issue

of punitive damages where the amount of any such award was within the

factfinder’s discretion. There was no abuse of that discretion. SHV Coal,

Inc., supra.

      Judgment affirmed.



                                      - 17 -
J-A08021-22




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/8/2022




                          - 18 -